Exhibit 10.44         


FOURTH AMENDED AND RESTATED UNSECURED PROMISSORY NOTE


November 13, 2009
Up to $40,000,000



FOR VALUE RECEIVED, the undersigned, BEHRINGER HARVARD SHORT-TERM OPPORTUNITY
FUND I LP, a Texas limited partnership (the “Borrower”), HEREBY PROMISES TO PAY
to the order of BEHRINGER HARVARD HOLDINGS, LLC, a Delaware limited liability
company (the “Lender”), the principal amount outstanding from time to time as
set forth on a grid in substantially the form of Exhibit A hereto as is
maintained by the Lender equal to the outstanding amount of the Advances (as
hereinafter defined), up to a maximum of Forty Million Dollars ($40,000,000) in
Advances, made by Lender to Borrower hereunder, on the third anniversary of the
date hereof (the “Maturity Date”) together with all accrued and unpaid interest
hereunder on such date.  This Fourth Amended and Restated Promissory Note (this
“Note”) amends and restates in its entirety that certain Third Amended and
Restated Unsecured Promissory Note dated August 12, 2009 made by the Borrower to
the Lender (the “Prior Note”).  All amounts borrowed under such Prior Note shall
be deemed borrowed hereunder as of the dates of such borrowings under the terms
hereof and as reflected on the attached grid.  Amounts advanced (or deemed
advanced) hereunder shall be unsecured obligations of the Borrower.


From time to time, until the day immediately prior to the Maturity Date, if
requested by the Borrower, the Lender may, in its sole discretion, make advances
to the Borrower (each an “Advance”).  An Advance may be made by transfer of
funds to the Borrower or by payment of obligations of the Borrower by the
Lender.  The Borrower shall have no obligation to make any Advance hereunder,
all of such Advances being discretionary and to be made on the sole discretion
of the Lender.  In no event shall any actual or purported written or unwritten
agreement of the Lender to make an Advance be enforceable or binding upon the
Lender.  An Advance shall exist only after it is actually made by the
advancement of funds to or on behalf of the Borrower or the payment of an
obligation of the Borrower by the Lender and no obligation to make such Advance
shall exist until it is so made or such obligation is paid.  At no time shall an
Advance be made such that there will be in excess of forty million dollars
($40,000,000) in principal amount outstanding hereunder upon the making of such
Advance.


Each Advance shall be requested on notice, given not later than 10:00 a.m.
(Dallas, Texas time) on the Business Day prior to the date of the requested
Advance given by the Borrower to the Lender.


The Borrower shall pay interest on the unpaid principal amount of each Advance
owing to the Lender from the date of such Advance until such principal amount
shall be paid in full, at the rate of five percent (5%) per
annum.  Notwithstanding the above, after the occurrence of an Event of Default
(as hereinafter defined), interest on the unpaid principal amount of each
Advance shall accrue, at the rate of the lesser of twelve percent (12%) per
annum or the highest rate permitted by applicable law from the date of the Event
of Default while such Event of Default is continuing.  All payments on this Note
shall-be applied to the payment of accrued interest before being applied to the
payment of principal.
 
 
 

--------------------------------------------------------------------------------

 

The Borrower may, upon at least one Business Day notice to the Lender stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall on such proposed date, prepay the principal
amount of outstanding Advances, in whole or in part, in the aggregate amount
stated in such notice, without penalty or premium; provided that all interest
accrued and unpaid hereunder to the date of such prepayment is paid
therewith.  Notwithstanding any prepayment, reborrowings in the form of
additional Advances as set forth above may be made to the Maturity Date set
forth above.


The Borrower shall make each payment hereunder not later than 10:00 a.m.
(Dallas, Texas time) on the day when due in United States Dollars.  All payments
under this Note shall be made without setoff or counterclaim.


Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day (as hereafter defined), such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, as the case may be. A
“Business Day” shall be any day that banks are authorized to be open in Dallas,
Texas.


All computations of interest shall be made by the Lender on the basis of the
number of days in the year in question, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest is payable.  Each determination by the Lender of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.


Interest on any past due payment shall be payable on demand.


Both principal and interest shall be due and payable, in lawful money of the
United States of America, in immediately available funds to the Lender, 15601
Dallas Parkway, Suite 600, Dallas, Texas 75001 or at such other place as may be
designated by the Lender from time to time.  All Advances made and payments made
on account of principal hereof shall be recorded by the Lender and endorsed on
the schedule attached hereto which is part of this Note; provided that any
failure to so record shall not affect the actual obligations of the Borrower
hereunder.


The Borrower, for itself and its legal representatives, successors, and assigns,
hereby expressly waives presentment, demand (other than demand for payment),
protest, notice of dishonor, notice of acceleration, notice of intent to
accelerate, or further notice or other requirements of any kind.  No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.
 
 
2

--------------------------------------------------------------------------------

 

The liability of the Borrower hereunder shall be unconditional and shall not be
in any manner affected by any indulgence whatsoever granted or consented to by
the holder hereof, including but not limited to any extension of time, renewal,
waiver, or other modification.  Any failure of the holder to exercise any right
hereunder shall not be construed as a waiver of the right to exercise the same
or any other right at any time and from time to time thereafter.  The Lender or
any holder may accept late payments, or partial payments, even though marked
“payment in full” or containing words of similar import or other conditions,
without waiving any of its rights.  No amendment, modification, or waiver of any
provision of this Note nor consent to any departure by the Borrower therefrom
shall be effective, irrespective of any course of dealing, unless the same shall
be in writing and signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  This Note cannot be changed or terminated orally or by estoppel or
waiver or by any alleged oral modification regardless of any claimed partial
performance referable thereto.


Any notice from the Lender to the Borrower shall be deemed given when delivered
to the Borrower by hand or facsimile or five days after deposited in United
States mail or the day deposited in the U.S. mail and addressed to the Borrower
at the last address of the Borrower appearing on the Lender’s records.


If any of the following events shall occur and be continuing:


(a)           (i)           the Borrower shall fail to pay any principal hereof,
or interest hereon, when the same becomes due and payable, and, in the case of
such payments other than principal, such failure shall continue for three days,
or (ii) the Borrower shall fail to make any other payment under this Note within
five days; or


(b)           the Borrower shall fail to perform any other term, covenant, or
agreement contained in this Note to be performed or observed if such failure
shall remain unremedied for ten days after the Borrower receives written notice
thereof or


(c)           the Borrower shall breach any covenant, agreement or obligation to
the Lender existing under any other agreement between the Borrower and the
Lender; or


(d)           the Borrower shall (i) breach any obligation of the Borrower under
any instrument representing indebtedness for money borrowed causing the
acceleration of the repayment of such indebtedness, (ii) breach any obligation
of the Borrower under any capital lease causing the acceleration of the lease
payments under any such capital lease or (iii) receive any notice of any such
acceleration; or


(e)           (i)           the Borrower shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors;


(ii)         any proceeding shall be instituted by the Borrower seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, or other similar official for it or for any
substantial part of its property;
 
 
3

--------------------------------------------------------------------------------

 

(iii) there shall be commenced against the Borrower any proceeding referred in
subparagraph (e)(ii) above which results in the entry of an order for relief or
any such adjudication or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property which remains
undismissed, undischarged, or unbonded for a period of 30 days, provided that
the Borrower, for itself and on behalf of itself, hereby expressly authorizes
the Lender to appear in any court conducting any such proceeding during such
30-day period to preserve, protect, and defend their rights under this Note; or


(iv)        the Borrower shall take any corporate action to authorize any of the
actions set forth above in this subparagraph (e); or


(f)           Any provision of this Note after delivery hereof shall for any
reason cease to be valid and binding on or enforceable against the Borrower, or
the Borrower shall so state in writing.


Then, and in any such event (other than such an event described in subparagraph
(e)(ii) or (iii) above), the Lender may (i) by written notice to the Borrower,
declare that an “Event of Default” exists and any obligation of the Lender to
make Advances to be terminated, whereupon the same shall forthwith terminate,
(ii) by notice to the Borrower, declare this Note, all interest thereon and all
other amounts payable under this Note to be forthwith due and payable, and
thereupon this Note, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest, notice of
intent to accelerate, other notice or other requirements of any kind, all of
which are hereby expressly waived by the Borrower, (iii) pursue any other
applicable rights and remedies, or (iv) reduce any claim to judgment or bring
suit or other proceeding either for specific performance of any covenant or
condition or in aid of the exercise of any right or remedy.


If an event occurs such as is described under subparagraph (e)(ii) or (iii)
above, then, notwithstanding the foregoing an “Event of Default” shall
automatically exist without the need for notice from the Lender any obligation
of the Lender to make any Advance thereupon shall cease without notice, and the
unpaid principal amount of and any accrued interest on all of the Advances
automatically shall become due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
or other requirements of any kind, all of which are hereby expressly waived by
the Borrower.


By acceptance of this Note, the Lender agrees that the indebtedness evidenced by
this Note will be subordinate to other indebtedness (“Other Indebtedness”)
advanced to the Borrower by one or more other lenders (an “Other Lender”) on
terms requested by such Other Lender that are commercially reasonable in any of
the following circumstances:  (a) such Other Lender requires in writing that the
indebtedness evidenced by this Note be subordinated to Other Indebtedness as a
condition to advancing the Other Indebtedness to the Borrower; (b) subordination
of the indebtedness evidenced by this Note to Other Indebtedness is necessary in
order for the Borrower to be in compliance with any financial covenants set
forth in the documents evidencing or securing such Other Indebtedness; or
(c) subordination of the indebtedness evidenced by this Note to Other
Indebtedness is necessary to otherwise avoid the occurrence of a default by the
Borrower under the documents evidencing or securing such Other
Indebtedness.  The foregoing subordination of the indebtedness evidenced by this
Note will be self-operative; but in any of the circumstances described in
clauses (a), (b) or (c) of the preceding sentence, the Lender will, within ten
(10) days after the request of the Borrower, execute a commercially reasonable
subordination agreement evidencing such subordination.
 
 
4

--------------------------------------------------------------------------------

 

The Borrower agrees to pay on demand all reasonable costs and expenses incurred
by the Lender in connection with this Note.  The Borrower further agrees to pay
on demand all costs and expenses incurred by the Lender in connection with the
enforcement of this Note, including reasonable attorney’s fees, incurred in
connection with such enforcement.


It is the intention of the Lender and the Borrower to conform strictly to the
applicable usury laws now or hereafter in force, and therefore, all agreements
between the Borrower and the Lender whether now existing or hereafter arising
and whether written or oral are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of the creation of the
indebtedness evidenced hereby, acceleration of the maturity hereof, or
otherwise, shall the amount paid, or agreed to be paid, to the Lender for the
use, forbearance, or detention of the money evidenced hereby or to be loaned
hereunder or otherwise or for the payment or performance of any covenant or
obligations contained herein or in any instrument evidencing, securing, or
pertaining to the indebtedness evidenced hereby, exceed the maximum lawful rate
allowed by applicable law.  If any term hereof is susceptible of being construed
as obligating the Borrower for the payment of interest in excess of that
authorized by applicable law, or if, from any other circumstances whatsoever,
including, but not limited to, acceleration of the maturity of the indebtedness
evidenced hereby, fulfillment of any provision hereof or of any document or any
other agreement referred to herein at the time performance of such provision
shall be due, shall involve transcending the limit of validity prescribed by law
which a court of competent jurisdiction may deem applicable thereto, then, the
obligation to be fulfilled shall be automatically reduced to the limit of such
validity; and, if from any such circumstances the Lender should ever receive or
be entitled to receive as interest an amount deemed to be interest by applicable
law which shall exceed the maximum lawful rate, such amount which would be
excessive interest shall be cancelled automatically as of the date of the
occurrence of any such circumstance, and if theretofore paid shall be refunded
or credited and applied to the reduction of the principal amount owing hereunder
or, at the option of the Lender, to the reduction of any other principal
indebtedness of the Borrower to the Lender, and not to the payment of interest
or, if such excess interest exceeds the unpaid balance of principal hereof and
such other Indebtedness, the excess shall be refunded to the Borrower, and, in
such event, no holder of this Note shall be subject to any penalties provided by
law for contracting for, charging or receiving interest in excess of the maximum
lawful rate.  The right to accelerate the maturity of sums due under this Note
does not include the right to accelerate any interest which has not otherwise
accrued on the date of such acceleration, and the Lender does not intend to
charge or collect any unearned interest in the event of acceleration.  All sums
paid or agreed to be paid by the Borrower to the Lender for the use,
forbearance, or detention of the indebtedness due hereunder shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full term of such indebtedness evidenced by this Note until
payment in full so that the actual rate of interest on account of such
indebtedness does not exceed the applicable usury ceiling.  In determining
whether or not the interest paid or payable under any specific contingency
exceeds the maximum lawful rate, the Borrower and the Lender shall, to the
maximum extent permitted under applicable law, (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) “spread” the
total amount of interest throughout the entire term of this Note so that the
interest rate Is uniform throughout the entire term of this Note.  The terms and
provisions of this section shall control and supersede every other provision of
all agreements between the Borrower and the Lender, notwithstanding any
provision to the contrary contained herein or in any such agreements.
 
 
5

--------------------------------------------------------------------------------

 

If any part of this Note cannot be enforced, this fact will not affect the rest
of the Note.  In particular, this paragraph means (among other things) that the
Borrower does not agree or intend to pay, and Lender does not agree or intend to
contract for, charge, collect, take, reserve or receive (collectively referred
to herein as “charge or collect”), any amount in the nature of interest or in
the nature of a fee for this loan, which would in any way or event (including
demand, prepayment, or acceleration) cause the Lender to charge or collect more
for this loan than the maximum the Lender would be permitted to charge or
collect by federal law or applicable state law.  Upon any change in the terms of
this Note, and unless otherwise expressly stated in writing, no party who signs
this Note, whether as maker, guarantor, accommodation maker or endorser, shall
be released from liability.  All such parties agree that Lender may renew or
extend (repeatedly and for any length of time) this loan, or release any party
or guarantor or collateral; or impair, fail to realize upon or perfect any
security interest of the Lender in any collateral without the consent of or
notice to anyone.  All such parties also agree that the Lender may modify this
loan without the consent of or notice to anyone other than the party with whom
the modification is made.  This Note and all the covenants, promises and
agreements contained herein shall be binding upon and inure to the benefit of
the respective legal representatives, successors and assigns of the Lender and
the Borrower.


Any obligation or liability of the Borrower hereunder shall be enforceable only
against, and payable only out of, the assets of the Borrower, and in no event
shall any officer, director, shareholder, partner, beneficiary, agent, advisor
or employee of the Borrower be held to any personal liability whatsoever or be
liable for any of the obligations of the Borrower under this Note.  Without
limiting the generality of the preceding sentence, no general partner in the
Borrower shall have any liability for payment of this Note.


THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.


The provisions of Chapter 15 of the Texas Credit Code (Vernon’s Texas Civil
Statutes, Article 5069-15) are specifically declared by the parties hereto not
to be applicable to this Note.
 
 
6

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH LAWS OF THE
STATE OF TEXAS.


BEHRINGER HARVARD
HOLDINGS, LLC
BEHRINGER HARVARD SHORT-TERM
OPPORTUNITY FUND I LP




 
By:
Behringer Harvard Advisors II LP
   
Co-General Partner



By:
   
By:
   
Gerald J. Reihsen, III
   
Gerald J. Reihsen, III
 
Executive Vice President
   
Secretary




 
By:
     
Robert M. Behringer, Co-General Partner

 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT A


LOANS AND PAYMENTS OF PRINCIPAL
 
Date
  
Amount of
Loan
or Principal
Paid
  
Interest Paid
  
Unpaid
Principal
Balance
  
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                 

 
 
8

--------------------------------------------------------------------------------

 